Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 have been examined.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,7,8-10,13,14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nichols, SR. et al. (US 2020/0105124). 
Regarding claim 1, Nichols discloses a method of determining a status of a door (para [0029) ''The sensor device 106 monitors a window or door at the home or business. The sensor device 106 communicates with the security system 110."), the method comprising:
receiving a first signal from a first magnetometer disposed within a door lock of the door (fig 2, fig 4, 106, 404, para (0034) ''The sensor device 106 includes a magnetometer 404, a user input element 410, a processor 402, a storage device 416, and a communication module 418. The magnetometer 404 measures the magnetic field relative to the sensor device 106. In one example embodiment, the magnetometer 404 generates magnetometer sensor data representing the detected magnetic field at the sensor device 106."); receiving a second signal from a second magnetometer disposed within the door lock of the door (para [0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); and detecting, based on a result of an evaluation of both the first signal and the second signal, a possible attack on the door (tampering, para [0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation.",para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode.").
Regarding claim 2, Nichols discloses the method of claim 1, and Nichols further discloses wherein detecting, based on the result of the evaluation of both the first signal and the second signal, the possible attack on the door comprises: comparing the first signal to a first reference signal and the second signal to a second reference signal (para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode. The vector deviation computation module 412 computes a deviation of these vectors collected outside the calibration mode. The tamper detection module 414 compares the vector patterns from the calibration mode with the vector patterns from the non-calibration mode to detect a tamper.", para (0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); and in response to the comparing of the first and second signals to the first and second reference signals, detecting the possible attack on the door (tampering para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode.").
Regarding claim 3, Nichols discloses the method of claim 1, and Nichols further discloses further comprising: sending an alert to an owner of the door lock in response to detecting the possible attack on the door (para (0022) "In one example embodiment, the sensor samples magnetometer data and computes a set of vectors based on the magnetometer data. The sensor detects a tampering of the magnetic sensor based on determining that the set of vectors is outside the reference plane for the magnetometer sensor. The sensor generates a notification to a security system coupled to the magnetometer sensor. The notification indicating the tampering of the magnetometer sensor."). 
Regarding claim 6, Nichols discloses the method of claim 2, and Nichols further discloses wherein comparing the first and second signals to the first and second reference signals comprises comparing the first and second signals to signals generated during a calibration routine (para (0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode. The vector deviation computation module 412 computes a deviation of these vectors collected outside the calibration mode. The tamper detection module 414 compares the vector patterns from the calibration mode with the vector patterns from the non-calibration mode to detect a tamper.").
Regarding claim 7, Nichols discloses the method of claim 1, and Nichols further discloses detecting, based on the result of the evaluation of both the first signal and the second signal, the possible attack on the door comprises: determining whether the first and second signals are consistent; and in response to determining that the first and second signals are inconsistent, detecting the possible attack on the door (para 36,69, vector deviation and vector pattern).
Regarding claim 8, Nichols discloses at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed, cause at least one processor to carry out a method of determining a status of a door (para (0015]" "Machine-Storage Medium" in this context refers to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions, routines and/or data. The term shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of machine-storage media, computer-storage media  and/or device-storage media include non-volatile memory", para [0029] "The sensor device 106 monitors a window or door at the home or business. The sensor device 106 communicates with the security system 110. "), the method comprising: receiving a first signal from a first magnetometer disposed within a door lock of the door (fig 2, fig 4, 106, 404, para (0034] ''The sensor device 106 includes a magnetometer 404, a user input element 410, a processor 402, a storage device 416, and a communication module 418. The magnetometer 404 measures the magnetic field relative to the sensor device 106. In one example embodiment, the magnetometer 404 generates magnetometer sensor data representing the detected magnetic field at the sensor device 106."); receiving a second signal from a second magnetometer disposed within the door lock of the door (para (0069] "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); and detecting, based on a result of an evaluation of both the first signal and the second signal, a possible attack on the door (tampering, para [0069] "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation.", para (0036] "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode.").
Regarding claim 9, Nichols discloses the computer-readable storage medium of claim 8, and Nichols further discloses wherein detecting, based on the result of the evaluation of both the first signal and the second signal, the possible attack on the door comprises: comparing the first signal to a first reference signal and the second signal to a second reference signal (para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode. -The vector deviation computation module 412 computes a deviation of these vectors collected outside the calibration mode. The tamper detection module 414 compares the vector patterns from the calibration mode with the vector patterns from the non-calibration mode to detect a tamper.", para (0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); and in response to the comparing of the first and second signals to the first and second reference signals, detecting the possible attack on the door (tampering. para (0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode.").
Regarding claim 10, Nichols discloses the computer-readable storage medium of claim 8, and Nichols further discloses wherein the method further comprises: sending an alert to an owner of the door lock in response to detecting the possible attack on the door (para [0022) "In one example embodiment, the sensor samples magnetometer data and computes a set of vectors based on the magnetometer data. The sensor detects a tampering of the magnetic sensor based on determining that the set of vectors is outside the reference plane for the magnetometer sensor. The sensor generates a notification to a security system coupled to the magnetometer sensor. The notification indicating the tampering of the magnetometer sensor.").
Regarding claim 13, Nichols discloses the computer-readable storage medium of claim 9, and Nichols further discloses wherein comparing the first and second signals to the first and second reference signals comprises comparing the first and second signals to signals generated during a calibration routine (para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode. The vector deviation computation module 412 computes a deviation of these vectors collected outside the calibration mode. The tamper detection module 414 compares the vector patterns from the calibration mode with the vector patterns from the non-calibration mode to detect a tamper.").
Regarding claim 14, Nichols discloses the method of claim 1, and Nichols further discloses detecting, based on the result of the evaluation of both the first signal and the second signal, the possible attack on the door comprises: determining whether the first and second signals are consistent; and in response to determining that the first and second signals are inconsistent, detecting the possible attack on the door (para 36,69, vector deviation and vector pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Cheng et al. (US 2018/0040183).
Regarding claim 15, Nichols discloses an apparatus comprising:
a housing configured to be mounted to the door (fig 1, para [0023) "FIG. 1 illustrates a security environment in accordance with one example embodiment. FIG. 1 is a diagram illustrating a sensor device 106 mounted to a window 102. The window 102 is illustrated in a closed position in FIG. 1."), a first magnetometer disposed at least in part within the housing (fig 2, fig 4, 106, 404, para (0034) "The sensor device 106 includes a magnetometer 404, a user input element 410, a processor 402, a storage device 416, and a communication module 418. The magnetometer 404 measures the magnetic field relative to the sensor device 106. In one example embodiment, the magnetometer 404 generates magnetometer sensor data representing the detected magnetic field at the sensor device 106."); a second magnetometer disposed at least in part within the housing (fig 2, fig 4, para [0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); at least one processor disposed within the housing (fig 2, fig 4, 402, para [0034) "FIG. 4 illustrates a sensor device in accordance with one example embodiment. The sensor device 106 includes a magnetometer 404, a user input element 410, a processor 402, a storage device 416, and a communication module 418."); and at least one storage medium disposed within the housing and having encoded thereon executable instructions that (para [0015)" "Machine-Storage Medium" in this context refers to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions, routines and/or data. The term shall accordingly be taken to include, but not be limited to, solid-stale memories, and optical and magnetic media, including memory internal or external lo processors. Specific examples of machine-storage media, computer-storage media and/or device-storage media include non-volatile memory", para [0029) "The sensor device 106 monitors a window or door at the home or business. The sensor device 106 communicates with the security system 11 O."), when executed, cause the at least one processor to carry out a method comprising: receiving a first signal from the first magnetometer (fig 2, fig 4,106,404, para [0034) "The sensor device 106 includes a magnetometer 404, a user input element 410, a processor 402, a storage device 416, and a communication module 418. The magnetometer 404 measures the magnetic field relative to the sensor device 106. In one example embodiment, the magnetometer 404 generates magnetometer sensor data representing the detected magnetic field at the sensor device 106."); receiving a second signal from the second magnetometer (para [0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation."); and detecting an unexpected sensor slate based at least in part on the first and second signals and one or more reference signals (tampering, para [0069) "In example 7, the subject matter of claim 1 further comprises: sampling first magnetometer data of the magnetometer sensor during a first mode of operation of the security system; computing a first set of vectors based on the first magnetometer data; computing a first vector deviation based on the first set of vectors; sampling second magnetometer data of the magnetometer sensor during a second mode of operation of the security system; computing a second set of vectors based on the second magnetometer data; computing a second vector deviation based on the second set of vectors; and determining the tampering of the magnetic sensor based on a comparison of the second set of vectors and the second vector deviation with the first set of vectors and the first vector deviation.", para [0036) "The vector deviation computation module 412 computes a deviation of the vectors from the vector pattern. The tamper detection module 414 directs the vector pattern computation module 408 to compute a vector pattern based on sample magnetometer sensor data collected from the magnetometer 404 outside the calibration mode.").
Nichols does not disclose: an actuator to drive a bolt of a door lock of a door to a locked position and/or to an unlocked position; the actuator disposed at least in part within the housing. 

However, Cheng discloses an intelligent door lock system (abstract) and further discloses:
an actuator to drive a bolt of a door lock of a door to a locked position and/or to an unlocked position (locked, para (0233] ''The smart door lock housing may further include an energy source, such as a battery, a motor assembly, such as a compact, high-torque, high-accuracy stepper motor, and a circuit board that has at least a processor, a first wireless connectivity circuit and a second wireless connectivity circuit, as described above.", para [0234] ''Thus, the extension gear 126 allows the smart door lock to act as a manual thumb turn (using the bezel) and rotate either clockwise or counterclockwise to engage or disengage the bolt of a bolt. The extension gear 126 is designed in a manner to control the physical rotation of extension rods/axial actuators/tail pieces/tongues 128 which are traditional rotated by means of a thumb turn."); the actuator disposed at least in part within the housing (para (0233] "The smart door lock housing may further include an energy source, such as a battery, a motor assembly, such as a compact, high-torque, high-accuracy stepper motor, and a circuit board that has at least a processor, a first wireless connectivity circuit and a second wireless connectivity circuit, as described above.", para [0234] ''Thus, the extension gear 126 allows the smart door lock to act as a manual thumb turn (using the bezel) and rotate either clockwise or counterclockwise to engage or disengage the bolt of a bolt. The extension gear 126 is designed in a manner to control the physical rotation of extension rods/axial actuators/tail pieces/tongues 128 which are traditional rotated by means of a thumb turn.").
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Nichols, so as to include an actuator, as disclosed by Cheng, because it allows the system to open or close the door in response to an attack. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 16, Nichols as modified by Cheng discloses the apparatus of claim 15, and Nichols further discloses further comprising: a computing device separate from the housing, the computing device comprising at least one wireless communication circuit (fig 2, 110, para [0023] ''The sensor device 106 is coupled (e.g., wired or wirelessly) to a security system 110. The sensor device 106 provides a status (e.g., close or open) to the security system 110.", para [0031] "Additionally, the security application 312 executing on the security system 110, is shown as having programmatic access to the application server 314 via the programmatic interface provided by the Application Program Interface (API) server 316. For example, the security application 312, using information retrieved from the application server 314, may supports one or more features or functions on a website hosted by the third party."), the computing device configured to wirelessly transmit information associated with the status of the door (para (0023] ''The sensor device 106 is coupled (e.g., wired or wirelessly) to a security system 110. The sensor device 106 provides a status (e.g., close or open) to the security system 110."). 
Regarding claim 17, Nichols as modified by Cheng discloses a kit comprising: the apparatus of claim 15; and Nichols further discloses a magnet configured to be mounted on a door jamb associated with the door, wherein each of the first and second sensors is configured to sense the magnet (fig 2, 108, para (0023] "A magnet 108 is mounted to a frame 104 adjacent to the window 102. The magnet 108 forms a magnetic field that is picked up by the sensor device 106.").

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Voddhi et al. (US 2016/0225240).
As per claims 4 and 11, the invention of Nichols meets the limitation of claims and further shows sending an alert to an owner in response to detecting the possible attack on the door (see rejection of claims 3 and 10), but does not explicitly mention sending an alert to law enforcement in response to detecting the possible attack on the door 
In the analogous art, Voddhi shows sending an alert to law enforcement in response to detecting the possible attach on the door (Para. 27). 
Therefore, it would have been obvious at the time the invention was made to include the alert to law enforcement as suggest by Voddhi to the system of Nichols because it would provide an alternative third party in regards to the alert communication, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of background of Fukamachi et al. (US 4,849,749).
As per claims 5 and 12, the invention of Nichols meets the limitation of claims, but does not explicitly mention refraining from unlocking the door lock in response to identifying the possible attack on the door. 
	In the analogous art of electronic lock, the background of Fukamachi mentions there is a possibility for electronic means is operating to prohibit unlocking of the door lock in response to theft/door break-in situation (col. 1, lines 48-55). 
Therefore, it would have been obvious at the time the invention was made to include refraining from unlocking the door lock for the possible door security situation as suggest by background of Fukamachi to the system of Nichols because it would provide an alternative action in response to the door attack, thereby increasing the flexibility of the invention.  It would be an implementation of choosing from a finite number of identified, predictable solutions.

	
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689